Case 1:15-cv-09924-PGG-HBP Document 148 Filed 01/18/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

37 BESEN PARKWAY, LLC, on behalf of itself
and all others similarly situated,

Civil Action No. 15-cv-9924

Plaintiff,
VS.

JOHN HANCOCK LIFE INSURANCE
COMPANY (U.S.A.),

Defendant.

SSS aS SS

 

DECLARATION OF ELIAZER KLEIN IN SUPPORT OF
MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT AND
MOTION FOR ATTORNEYS’ FEES, REIMBURSEMENT OF LITIGATION
EXPENSES, AND INCENTIVE AWARDS

6311230v1/015039 1
Case 1:15-cv-09924-PGG-HBP Document 148 Filed 01/18/19 Page 2 of 6

I, Eliazer Klein, declare as follows:

1. I make this declaration in support of Plaintiff's Motion for Final Approval of
Class Action Settlement and Class Counsel’s Motion for Attorneys’ Fees, Reimbursement of
Litigation Expenses, and Incentive Awards. I have personal knowledge of the facts stated herein,
and if called upon as a witness, I would and could testify competently as to the matters set forth
herein.

2. I am authorized to act on behalf of 37 Besen Parkway, LLC, the named plaintiff
in this action, and was one of the two corporate representatives that testified on its behalf in this
action. The Court designated 37 Besen Parkway, LLC as the class representative of the
settlement class when it granted preliminary approval to the $91.25 million dollar class action
settlement.

3. AS a representative of the named Plaintiff, and in consultation with Class Counsel,
I am knowledgeable about the nature of this case and have actively monitored the progression of
the case, from its inception in 2015 through the current date. I have regularly discussed the status
of the case with Class Counsel. I understand that the case is pending in federal district court in
the Southern District of New York and that the Court is supervising it. I also know that final
approval or disapproval of the proposed Settlement are matters that the Court will be addressing.

4. I understand that as the class representative, 37 Besen Parkway, LLC has different
duties and responsibilities than it would have if this case were brought solely on its behalf. For
instance, I understand that it was my responsibility as the manager of 37 Besen Parkway, LLC to
keep informed about important events in the case and have done so. Another responsibility I
have, which I believe I have fulfilled, is to make sure that the Class has adequate legal

representation. I have assured myself that the lawyers at Susman Godfrey L.L.P. that represented

6311230v1/015039 2
Case 1:15-cv-09924-PGG-HBP Document 148 Filed 01/18/19 Page 3 of 6

37 Besen Parkway, LLC in this action are experienced in litigating class action and life insurance
cases.

5. I have been actively working with the law firm Susman Godfrey L.L.P. on this
litigation, and I have already spent considerable time pursuing this case. I have searched for and
produced documents responsive to requests by John Hancock, reviewed pleadings and orders in
the case, stayed informed and updated about developments in the case, and traveled to New York
to be deposed for a full day, and assisted on the filing of a prior declaration in support of
Plaintiff’s Motion For Class Certification (Dkt. 116, dated March 12, 2018). I also prepared for
that deposition with my counsel, Steven Sklaver and Glenn Bridgman from Susman Godfrey
L.L.P., for a full-day, in Montreal. In addition, my father Arnold Klein, the trustee of the trust
that formally owns 37 Besen Parkway, LLC, was deposed for an additional day by John
Hancock, and we prepared for his deposition together with our counsel, Steven Sklaver and
Rohit Nath from Susman Godfrey L.L-P., in advance.

6. I also understand that part of my duty is to review the terms of the settlement and
to determine whether, in my view, those terms, including the consideration to be paid to Class
members, are fair to the Class. Based on my involvement throughout the prosecution and
resolution of this matter, I believe that the proposed $91.25 million settlement is fair, reasonable,
and adequate to the Class. Therefore, I approve of and support the proposed Settlement and agree
with my counsel’s recommendations that the Settlement be accepted.

7. I understand that John Hancock has agreed that the two representatives of 37
Besen Parkway, LLC who testified in this action may seek payment of an incentive award from
the settlement fund in an amount up to $40,000 each, for our time expended in the furtherance of

the litigation, if approved by the Court. In my role as manager of 37 Besen Parkway, LLC, I have

6311230v1/015039 3
Case 1:15-cv-09924-PGG-HBP Document 148 Filed 01/18/19 Page 4 of 6

spent many hours on this case, including tasks such as conferring with counsel, reviewing
communications from counsel, responding to document requests and interrogatories, preparing
for, traveling to, and attending my deposition, and reviewing my deposition transcript. I also had
to spend substantial time addressing numerous issues raised by discovery conducted by John
Hancock on other parties involved in the procurement of the life insurance policy at issue in this
case. This was time that I did not spend conducting my usual business. Likewise, my father spent
numerous hours answering John Hancock’s discovery requests about the formation and operation
of 37 Besen Parkway, LLC, as well as preparing for, traveling to, and attending his deposition.

8. I also believe that Class Counsel’s request for an award of attorneys’ fees in the
amount of thirty-percent of the settlement fund is fair, adequate, and reasonable. I have
considered this fee request in light of the work performed by Class Counsel as well as the
substantial recovery obtained for the Class. I think the requested fee in this case is fair and
reasonable in light of the excellent results achieved in this case through Class Counsel’s vigorous
efforts. I further believe that the litigation expenses that Class Counsel requests for
reimbursement are reasonable, and represent the costs and expenses necessary for the successful
prosecution and resolution of this case. Based on foregoing, and consistent with its obligation to
obtain the best result at the most efficient cost on behalf of the Class, I fully support the Motion

for Attorneys’ Fees, Reimbursement of Litigation Expenses, and Incentive Awards.

6311230v1/015039 4
Case 1:15-cv-09924-PGG-HBP Document 148 Filed 01/18/19 Page 5 of 6

I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: 1/17/2019 | A.

Eliazer Klein, on behalf of Plaintiff 37
Besen Parkway, LLC

6311230v1/015039 5
Case 1:15-cv-09924-PGG-HBP Document 148 Filed 01/18/19 Page 6 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

37 BESEN PARKWAY, LLC, on behalf of itself
and all others similarly situated,

Civil Action No. 15-cv-9924

DECLARATION OF SERVICE
Plaintiff,

VS.

JOHN HANCOCK LIFE INSURANCE
COMPANY (U.S.A.),

Defendant.

 

—— OSS“ SS

 

I, Glenn C. Bridgman, declare:

1. Iam over eighteen years of age, I am not a party to this action, and I am an
employee with the law firm of Susman Godfrey L.L.P., in the Los Angeles, California office.

2. My business address is 1900 Avenue of the Stars, Suite 1400, Los Angeles,
California 90067.

3. On January 18, 2019, I served a copy of the aforementioned document via the
court’s CM/ECF system upon the following:

Alan Borden Vickery Joseph Fields Kroetsch
avickery@bsfllp.com jkroetsch@bsfllp.com

John Francis La Salle, HI Motty Shulman

jlasalle@bsfllp.com mshulman@bsfllp.com

Yotam Barkai BOIES, SCHILLER & FLEXNER LLP
ybarkai@bsfllp.com 333 Main Street

BOIES, SCHILLER & FLEXNER LLP Armonk, NY 10504

575 Lexington Avenue, 7th Floor T: 914 749 8200

New York, NY 10022 F: 914 749 8300

T: 212 446 2300
F: 212 446 2350
Attorneys for Defendant,
John Hancock Life Insurance Company (U.S.A.)

I declare under penalty of perjury that the foregoing is true and correct.
Dated: January 18, 2019, at Los Angeles, California.

/s/ Glenn C. Bridgman
Glenn C. Bridgman

 

6321156v1/015039
